Citation Nr: 0012644	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-11 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether a reduction in the rating for post-traumatic stress 
disorder (PTSD) from 100 percent to 50 percent was proper.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1968 to 
January 1972.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which effectuated a proposal to 
reduce the veteran's disability rating for PTSD from 100 
percent to 50 percent. 


FINDINGS OF FACT

1.  A February 1995 rating decision granted a 100 percent 
schedular evaluation for the veteran's service-connected 
PTSD, effective as of October 1994.

2.  In August 1997 and January 1998, the RO proposed to 
reduce the veteran's PTSD from 100 percent to 50 percent; the 
veteran was notified of the proposal and given 60 days in 
which to submit additional evidence. 

3.  An April 1998 rating decision reduced the veteran's 
disability rating for PTSD from 100 percent to 50 percent, 
effective as of July 1998. 

4.  The preponderance of the evidence did not support the 
reduction of the veteran's disability rating from 100 percent 
to 50 percent. 


CONCLUSION OF LAW

The criteria for restoration of a 100 percent evaluation for 
PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.344(3), 4.1-4.14, 4.132, 
Diagnostic Code 9411 (1996), 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim as to whether a reduction in the rating for PTSD from 
100 percent to 50 percent was proper is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed. Accordingly, no further development 
is required to comply with the duty to assist the veteran in 
establishing his claim.  See 38 U.S.C.A. § 5107(a).  As will 
be discussed, the Board also finds that the RO satisfied the 
procedural requirements for rating reductions, set forth in 
38 C.F.R. § 3.105(e) and (h) (1999), regarding notice and an 
opportunity for a predetermination hearing.

The relevant history concerning the veteran's disability due 
to PTSD is as follows.  A December 1993 rating decision 
granted service connection for PTSD and a 30 percent 
evaluation was assigned, effective as of June 1993.  That 
decision was based on service records showing that the 
veteran had engaged in combat while serving in Vietnam, as 
well as an August 1993 VA examination report which includes a 
diagnosis of PTSD.

The veteran was admitted to a VA hospital from October to 
November 1994 for complaints of increased anxiety and 
depression.  The veteran admitted that he had lost his job as 
a truck driver one and a half years prior after a drug screen 
showed evidence of marijuana and cocaine.  He indicated that 
he secured another job as a truck driver, but failed to 
report on the first day due to feelings of anxiety and 
depression.  He stated that his condition had been 
increasingly more intolerable since that time.  He disclosed 
that he had been divorced for approximately two years, and 
that he lived with his mother.  He said that for the past 
four to five months he felt withdrawn, wanted to be by 
himself, and was paranoid about people.  He said that he did 
not want to be around people because he "they will be 
watching him and doing bad things to him."  He described 
feelings of inadequacy, guilt, helplessness, hopelessness, 
and intrusive thoughts about Vietnam.  He explained that he 
experienced anxiety attacks, but denied auditory or visual 
hallucinations. 

Mental status examination revealed that the veteran was alert 
and oriented in four spheres.  He was initially cooperative 
but eventually became irritable and wanted to leave.  He also 
appeared depressed and anxious.  There was no evidence of 
auditory or visual hallucinations.  As noted, he described 
intrusive thoughts about Vietnam, which he believed subsided 
somewhat with the use of marijuana.  Attention and 
concentration were fair, insight and judgment were good, and 
both recent and remote memory were good.  Thought processes 
revealed no loosening of associations or flight of ideas.  He 
provided no evidence of suicidal or homicidal ideation.  
Based on these findings, the Axis I diagnoses at discharge 
were substance induced mood disorder and rule out post-
traumatic stress disorder.  The veteran was assigned a Global 
Assessment of Functioning (GAF) score of 35 to 40 at 
admission and a score of 55 to 60 at the time of discharge. 

The veteran underwent a VA examination in November 1994 to 
determine the nature and severity of his PTSD.  During the 
interview, the veteran reported combat-related nightmares and 
intrusive thoughts about Vietnam.  He related that he 
recently underwent surgery on a ruptured disk following an 
automobile accident in July 1994.  He said that since his 
surgery he had lost all confidence and was constantly 
worrying.  He disclosed that he did not like being around 
people because he felt as though they were staring at him.  
He described episodes of shortness of breath during these 
periods, and said that he was easily startled.  He explained 
that he had trouble falling asleep because he was unable to 
shut his mind off.  According to the veteran, these symptoms 
precluded him from maintaining a job or having social 
contacts without experiencing distress.  

Mental status examination revealed that the veteran was alert 
and oriented times three.  His eye contact was fair 
throughout the interview.  Memory was intact for events he 
described during the interview.  Judgment appeared to be 
good.  The examiner observed that the veteran displayed 
pressured speech and would swallow "hard" while talking.  
He did not appear despondent but expressed concern that these 
symptoms would persist.  No hallucinations or delusions were 
present, and he was not suicidal.  The examiner concluded 
with diagnoses of PTSD and panic attacks with general anxiety 
disorder.  The examiner assigned a GAF score of 55.  The 
examiner stated that the veteran's medications of Zoloft, 
Xanax and Trazodone were not controlling his symptoms.  The 
examiner further indicated that the severity of the veteran's 
symptoms had increased and that his PTSD was more out of 
control now than it had been in the past. 

Based on the foregoing, the RO granted an increased 
evaluation to 100 percent for the veteran's PTSD, effective 
as of October 1994.  In reaching its decision, the RO 
determined that the veteran's symptomatology due to PTSD was 
productive of severe impairment of working ability consistent 
with a 100 percent evaluation under Diagnostic Code 9411 
(which will be discussed below).  See 38 C.F.R. § 4.132, 
Diagnostic Code (1996).  The RO noted that a VA psychiatric 
examination would be scheduled to confirm the veteran's level 
of disability. 

The veteran was scheduled to undergo a VA psychiatric 
examination in August 1997, but failed to appear at that 
time.  As a result, an August 1997 rating decision proposed 
to reduce the veteran's PTSD rating from 100 percent to 50 
percent.  In compliance with the due process requirements of 
38 C.F.R. § 3.105(e) and (h), the RO notified the veteran of 
the proposed reduction in a letter dated in August 1997.  The 
veteran declined to appear at a personal hearing, but did 
appear at a VA psychiatric examination in December 1997.  An 
additional rating decision rendered in January 1998 also 
proposed to reduce the veteran's rating for PTSD from 100 
percent to 50 percent. 

At his December 1997 VA psychiatric examination, the veteran 
stated that he divorced his second wife in 1994 and was 
currently living with his 83-year-old mother.  He said that 
she had recently broken her hip and that he was her primary 
caregiver.  He indicated that he had not used either cocaine 
or marijuana since his hospitalization for drug dependence in 
December 1996, and that he was currently on Zoloft and 
Trazodone.  He said that he would occasionally go out with 
his brother on construction jobs or for a walk.  He reported 
sleeping six hours a night and having nightmares about 
Vietnam.  He described feelings of paranoia, and reported 
intrusive thoughts about Vietnam when in a wooded area.  

Mental status examination revealed that the veteran was 
pleasant, cooperative and dressed in casual clothes.  He 
appeared alert, was oriented times four, and displayed good 
thought production and continuity.  Recent and remote memory 
were intact.  His relationship to reality was good, and no 
thought disorder was present.  He denied suicidal and 
homicidal ideation.  The veteran stated that his mood was 
quiet while his affect was flat.  The examiner concluded that 
the veteran's PTSD symptoms were causing moderate social and 
industrial impairment.  In particular, it was noted that the 
veteran continued to have intrusive thoughts concerning 
traumatic events in Vietnam.  It was noted that the veteran 
was competent to handle his funds.  The Axis I diagnoses were 
(1) PTSD and (2) polysubstance dependence, in remission for 
one year.  The veteran was assigned a GAF score of 60.   

In April 1998, the RO effectuated the proposed reduction and 
assigned a 50 percent evaluation for the veteran's PTSD, 
effective as of July 1998.  In assigning this rating, the RO 
considered both the former as well as the revised criteria 
for evaluating psychoneurotic disorders.  The veteran 
disagreed with that decision, and this appeal ensued.

After submitting a notice of disagreement, the veteran 
submitted VA treatment reports pertaining to his PTSD.  In 
July 1998, the veteran presented at a VA facility with his 
sister for complaints of constant fear and impending doom.  
During the interview, the veteran reported suicidal ideation 
and described several plans, including shooting himself and 
jumping from a high place.  He indicated that he had a 
difficult time falling asleep because his mind was constantly 
racing.  He said that he lived with his mother and had no 
friends.  He admitted that he stopped taking his medication 
four to five months prior and had started using marijuana two 
to three times a week.  On mental status examination, the 
veteran appeared nervous and jittery, but was oriented times 
four.  Although he seemed cooperative, he had difficulty 
focusing while describing his current symptoms.  Based on 
these findings, the veteran was admitted to the mental health 
clinic for one week for treatment and management. 

The admitting diagnoses included major depression with 
recurrent psychotic features, exacerbation of PTSD, and 
substance induced mood disorder.  The veteran described 
feeling paranoid, frightened, and "scared to death," and 
limited himself to his house for two to three days.  He also 
reported problems sleeping, with early insomnia, nightmares, 
and racing thoughts while trying to sleep.  He reported 
decreased energy, decreased concentration, and decreased 
appetite.  The veteran stated that these symptoms had been 
present during the past year and had become worse over the 
past three months.  He indicated that he felt frustrated with 
thoughts of suicide, but denied having any plan or intent.  
He described thoughts of "getting high on something or 
jumping off somewhere," but then added that he would not do 
either.  He denied homicidal ideation.  He said he felt 
helpless, hopeless and worthless.  He described low self-
esteem and anhedonia.  He related that he heard voices of 
Vietnamese and buddies from Vietnam.  He also said that 
family members had observed him conversing with himself, 
which usually occurred while trying to fall asleep. 

Objectively, the veteran appeared in a hospital robe with 
somewhat disheveled hair.  He was alert and oriented times 
four.  He displayed decreased motor activity but no abnormal 
movements.  He was described as cooperative.  Immediate, 
recent and remote memory all appeared grossly intact.  His 
thought content, intellect and relationship to reality were 
also intact.  He appeared organized, coherent and goal 
directed, and there was no flight of ideas or loosening of 
association.  However, the veteran did have auditory 
hallucinations which included voices of Vietnamese and 
buddies from his Vietnam service.  He denied both suicidal 
and homicidal ideation.  Insight and judgment were 
appropriate.  His mood was depressed, and affect was 
appropriate.  The veteran also had a decrease in appetite, a 
decrease in sex drive, and a decrease in weight of 
approximately 20 pounds in the last six months. 

During a team meeting, it was discussed that the veteran was 
not very reliable.  It was suspected that he may have been 
attempting to hide from legal or other problems at home.  The 
veteran described auditory hallucinations and said that he 
would converse with himself; however, no such symptoms were 
observed during his stay.  It was therefore suspected that 
the veteran was exaggerating his symptoms and malingering.  
When told that his Xanax would be decreased, the veteran 
became hostile and threatened violence.  He became quite 
focused on obtaining more Xanax, and was discharged that day.  
It was determined that the veteran had no psychiatric 
problems requiring immediate treatment.  The diagnoses at 
discharge included cocaine and cannabis dependence, 
Benzodiazepine dependence, and PTSD by history.  A GAF score 
of 60 was assigned. 

The veteran was seen on several occasions by VA after his 
hospitalization.  The veteran called a VA Medical Center in 
July 1998 just several days after being released.  It was 
noted that the veteran was talking in a rapid voice and told 
to come to the Emergency Room after explaining that he was 
given no direction for follow-up after being discharged.  
However, the record does not show that the veteran presented 
to the Emergency Room at that time.  The veteran was seen 
approximately one week later, at which time he indicated that 
he felt good on his current medications.  He explained that 
he was worried that his 100 percent disability rating would 
be terminated.  He related that he was previously staying 
with his mother but that he now lived with a friend.  He saw 
himself as listless and unmotivated. 

The issue currently before the Board is whether the reduction 
in the rating for the veteran's PTSD from a 100 percent 
schedular rating to a 50 percent schedular rating was proper.  
It must first be determined whether the RO complied with the 
procedural requirements.  Where a reduction in evaluation of 
a service-connected disability or employability status is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation, a rating 
proposing the reduction or discontinuance is to be prepared, 
setting forth all material facts and reasons.  The veteran is 
to be notified at his latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and is to be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  38 C.F.R.          § 
3.105(e).  The Board finds that the RO correctly complied 
with this regulation. 

Specific requirements must be met in order for VA to reduce 
the evaluations assigned for certain service-connected 
disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. 
Derwinski, 2 Vet. App. 277 (1992).  These requirements apply 
to ratings which have continued for long periods of time at 
the same level (5 years or more), and do not apply to 
disabilities which have not become stabilized or which are 
likely to improve.  See 38 C.F.R. § 3.344(c).  The Board 
notes that the provisions of 38 C.F.R. § 3.344(b) and (c) do 
not apply to this case because the 100 percent rating for the 
veteran's PTSD had been in effect for less than five years.

However, in any disability rating-reduction case, regardless 
of whether the rating has been in effect for five years or 
more, certain general regulations, such as those noted above, 
need to be considered.  Specifically, it is necessary to 
ascertain, based upon a review of the entire recorded history 
of the condition, whether the evidence reflects an actual 
change in disability and whether examination reports 
reflecting change are based upon thorough examinations.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 
4.10 and 4.13).  See also 38 C.F.R. 3.344(c) (authorizing 
reduction of a rating in effect for less than five years on 
the basis of examination disclosing improvement).

In other words, pursuant to the above provisions, "the RO and 
Board are required in any rating reduction case to ascertain, 
based on a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations."  Brown, 5 
Vet. App. at 421.  Moreover, in any rating reduction case, 
not only must it be determined that an improvement in a 
disability has actually occurred, but that such improvement 
reflects improvement in ability to function under ordinary 
conditions of life and work.  Id.; 38 C.F.R. §§ 4.2, 4.10.  
Furthermore, a claim as to whether a rating reduction was 
proper must be resolved in the veteran's favor unless the 
Board concludes that the preponderance of the evidence 
supports the reduction.  Id., citing Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1990).  The Board cautions that a rating 
reduction case is not a rating increase case. Id., citing 
Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

Disability evaluations are administered under the Schedule 
for Rating Disabilities which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  38 U.S.C.A. § 1155; Bierman v. Brown, 6 
Vet. App. 125, 129 (1994).  In evaluating a disability, the 
VA is required to consider the functional impairment caused 
by the specific disability.  38 C.F.R. § 4.10.  Each 
disability must be evaluated in light of the medical and 
employment history, and from the point of view of the 
veteran's working or seeking work.  Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1991).

At the time the veteran was initially assigned a 100 percent 
evaluation, PTSD was evaluated using criteria from the 
general rating formula for psychoneurotic disorders.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under this 
formula, a 50 percent evaluation was appropriate where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was warranted for psychoneurosis manifested by severe 
impairment of social and industrial adaptability.  See 
38 C.F.R. § 4.132 (1996).  

A 100 percent (total) disability rating was assigned under 
the former criteria: (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, (2) where there 
existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the above three criteria provided an independent 
basis for granting a 100 percent schedular evaluation for 
dysthymic disorder.  See Johnson v. Brown, 7 Vet. App. 95, 
97, 99 (1994).

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective as 
of November 7, 1996.  Where the law or regulations governing 
a claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v Derwinski, 1 Vet. App. 
308, 312-313 (1991).  To give the veteran every consideration 
with respect to the current appeal, the Board will consider 
the claim in light of both the former and revised schedular 
rating criteria.   The Board notes that the RO has considered 
the veteran's claim under both the former and revised rating 
criteria.  

Under the revised criteria, a 50 percent evaluation is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

In reviewing the evidence outlined above, the Board observes 
that the overall clinical findings contained in 1994 VA 
medical records, which was the basis of the 100 percent 
rating for the veteran's PTSD, are essentially consistent 
with those contained in the VA examination performed in 
December 1997, as well as the VA hospitalization report of 
July 1998.  In this respect, the 1994 VA medical records, 
which include a psychiatric examination and a hospitalization 
report, show that the veteran was unable to work or maintain 
social relationships due to symptoms involving anxiety, 
paranoia, and intrusive thoughts about Vietnam.  Although 
both reports revealed no significant findings on mental 
status examination, the RO determined that the veteran's PTSD 
was severe under the former rating criteria.  The veteran 
also was assigned GAF scores of 55 to 60.  Based on these 
findings, a 100 percent schedular evaluation was assigned for 
the veteran's service-connected PTSD.

Likewise, the VA psychiatric examination performed in 
December 1997 also documents the veteran's complaints of 
paranoia, intrusive thoughts about Vietnam and social 
isolation.  In addition to these symptoms, during his VA 
hospitalization in July 1998, the veteran reported suicidal 
ideation with several plans.  Mental status examination also 
revealed that the veteran appeared quite jittery and had 
difficulty focusing while describing his symptoms.  These 
symptoms can fairly be said to result in the veteran being 
demonstrably unable to obtain or retain employment, which was 
the same conclusion reached by the RO in its February 1995 
rating decision.  While the VA examiner in December 1997 
described the veteran's PTSD as moderate, the Board is not 
bound by this characterization.  See 38 C.F.R. § 4.126 (the 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.)  
Moreover, the December 1997 VA examination report includes a 
GAF score of 60, the same score assigned in 1994.  
Furthermore, while issues of malingering and exaggerating 
symptomatology were discussed during the veteran's 
hospitalization in July 1998, neither was ever confirmed.  
The Board also points out that the veteran has been diagnosed 
with other nonservice-connected psychiatric disorders, to 
include major depression, substance induced mood disorder, 
and polysubstance abuse.  Nevertheless, no medical opinion of 
record has separated the effects of the veteran's service-
connected PTSD from his nonservice-connected psychiatric 
disorders.  Thus, all signs and symptoms must be attributed 
to the veteran's service-connected PTSD.  Mittleider v. West, 
11 Vet. App. 181 (1998).

Under these circumstances, the Board cannot conclude that the 
preponderance of the evidence shows a material improvement in 
the veteran's service-connected PTSD is reasonably certain to 
be maintained under the ordinary conditions of life.  See 38 
C.F.R. § 3.344; Brown, 5 Vet. App. at 413.  Accordingly, the 
veteran is entitled to restoration of the 100 percent 
evaluation for his service-connected PTSD.


ORDER

Restoration of a 100 percent disability evaluation for the 
veteran's service-connected post-traumatic stress disorder is 
granted. 



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

